Citation Nr: 0420469	
Decision Date: 07/28/04    Archive Date: 08/04/04	

DOCKET NO.  01-05 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a temporary total rating (TTR) for 
postoperative convalescence following left knee surgery on 
October 22, 1999.  



REPRESENTATION

Appellant represented by:	Marine Corps League



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from June 1978 to 
July 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which granted the veteran increased 
evaluations from zero to 10 percent each for bilateral 
chondromalacia patella, but which denied a TTR for left knee 
surgery performed in October 1999.  The case is now ready for 
appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  Although the veteran's left chondromalacia patella was 
service connected, left knee surgery performed in October 
1999 was to treat left knee injuries incurred in a post-
service work-related fall in August 1999, many years after 
active military service, and the fall itself is not shown to 
be due to or a result of service-connected left knee 
chondromalacia patella.  



CONCLUSION OF LAW

A temporary total rating for convalescence following left 
knee surgery performed in October 1999 is not warranted.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.30 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) requires that VA notify claimants of the evidence 
necessary to substantiate claims, and to make reasonable 
efforts to assist claimants in obtaining evidence necessary 
to substantiate claims.  

A review of the claims folder reveals that this claim was 
filed and the initial negative adjudication of the claim in 
April 2000 was issued before enactment of VCAA.  During the 
subsequent lengthy pendency of this appeal, however, the 
veteran was in fact clearly informed of VCAA and the duties 
to assist and notify.  The veteran received formal 
notifications of VCAA in March 2001 and again in April 2003.  
These notifications informed the veteran of the evidence 
necessary to substantiate his claim, of the evidence that VA 
had collected, and specifically discussed the evidence 
necessary to support an application for a temporary total 
rating.  In statements of the case, the veteran was provided 
the laws and regulations governing temporary total ratings.  
The private medical records surrounding the surgery at issue 
were collected for review.  The veteran was provided multiple 
VA examinations during the appellate period and, in March 
2000, was provided a VA examination with a request for 
opinions which were specifically relevant to his claim for a 
temporary total evaluation in accordance with 38 U.S.C.A. 
§ 5103A (d)(2).  The veteran does not contend nor does the 
evidence on file indicate that there remains any additional 
evidence which has not been collected for review.  The Board 
finds that there is no reasonable likelihood that there 
remains any additional evidence which has not been collected 
for review which is relevant to this appeal.  The Board 
concludes that the veteran has been advised of the evidence 
he must submit and the evidence which VA would collect on his 
behalf, and that the duties to assist and notify under VCAA 
have been satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge or 
outpatient release that entitlement is warranted.  Total 
ratings will be assigned under this section if treatment of a 
service-connected disability resulted in (1) surgery 
necessitating at least one month of convalescence, 
(2) surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or for continued use of wheelchair or crutches, 
(3) immobilization by cast, without surgery, of one major 
joint or more (emphasis added).  38 C.F.R. § 4.30.  

Analysis:  In the initial rating decision in 1989, some 
10 years after the veteran's separation from service, the 
veteran was granted service connection for chondromalacia 
patella for both the right and left knees, each with 
noncompensable evaluations.  Noncompensable evaluations were 
confirmed for chondromalacia patella of each knee in a Board 
decision issued in October 1990.  

In October 1999, the veteran sought treatment with a private 
hospital for complaints of recurrent pain, swelling, popping 
and giving way of the left knee, since he had fallen from a 
truck during employment on August 10, 1999.  There was also a 
contusion of the left elbow.  The preoperative impression was 
internal derangement of the left knee.  He was advised to 
undergo arthroscopy of the left knee for possible 
meniscectomy or meniscal repair and such surgery was 
scheduled for October 22, 1999.  On that date, arthroscopy 
was performed and the repair included medial and lateral 
tarsal meniscectomy and also chondroplasty.  The private 
hospital records indicate that this surgery was successfully 
completed without incident or adverse residual and, six days 
following surgery, it was recorded that the veteran would 
continue partial weight bearing and return in two weeks for 
scheduling a physical therapy.  It was noted that he was to 
be continued postoperatively for at least a period of time in 
a no-work status.  It is also reported that this injury was 
the subject of a workmen's compensation claim since the fall 
occurred during the veteran's regular employment.  

The veteran filed this claim in December 1999 and was seen 
for special VA orthopedic examination in March 2000.  The 
veteran's claims folder was available for review, including 
records of the veteran's private left knee surgery.  This 
examination report confirms the veteran's statement that he 
injured his left knee when he fell from his truck in August 
1999.  In reviewing the claims folder, the VA physician noted 
that the veteran had sustained chondromalacia patella during 
service through use injury but that there had been no 
specific traumatic injury of either knee during service.  In 
addition to providing a current examination of both of the 
veteran's knees, this physician opined that the need for left 
knee surgery in October 1999 "was secondary to the fall and 
not to the preceding chondromalacia."  The physician noted 
that there was no preceding medical history of medial and/or 
lateral meniscus tears either during or for many years after 
service.  He opined that the left knee medial and lateral 
meniscus tears requiring partial meniscectomies therefore 
resulted from his intercurrent injury to the left knee which 
occurred during private employment in August 1999.  He 
further wrote that without the meniscectomy tears, the 
veteran would not have also been provided arthroscopic 
chondroplasty for his service-connected chondromalacia 
patella; that such surgery for chondromalacia patella would 
not have been provided at all had not the arthroscopy been 
required for repair of the medial and lateral meniscus tears.  
This physician also concluded that the veteran's left knee 
chondromalacia did not cause the veteran's fall from the 
truck, nor was the service-connected chondromalacia the 
reason for the surgery.  

The preponderance of the evidence on file is against the 
veteran's claim for a temporary total rating for 
convalescence following left knee surgery that he received in 
October 1999.  Although the veteran's left chondromalacia 
patella was service connected, that disability had been 
noncompensably evaluated at all times since the initial 
allowance of service connection until the time of the 
veteran's fall from a truck during private employment in 
August 1999.  At no time during this appeal, has the veteran 
argued that his left knee chondromalacia patella actually 
caused the fall from this truck.  No competent evidence, from 
before the work injury, reveals that the veteran's left knee 
was unstable or week or otherwise impaired by significant 
pathology sufficient to be the cause of the actual fall 
leading to further left knee injury.  The increase in left 
knee disability, clearly identified as medial and lateral 
meniscus tears, did not preexist the veteran's work-related 
injury, and were clearly caused by that injury.  That 
increase in disability of the left knee was not attributable 
to service or to service-connected disability but rather to 
an intervening, superseding work-related accident.  That 
increase in disability, the medial and lateral meniscus 
tears, are what required surgical intervention.  Although 
surgery was provided to repair those lateral and medial 
meniscus tears, the physician also performed a chondroplasty 
for the veteran's service-connected left knee chondromalacia 
patella.  The VA physician conducting the record review and 
examination in March 2000, however, clearly reported that 
this additional repair was simply provided while the 
arthroscopy was being conducted, and would not have been an 
independent basis for such surgery in the absence of the more 
severe medial and lateral meniscus tear repair.

The only competent clinical opinion on file is against the 
veteran's claim.  The VA orthopedic doctor found that an 
intervening, superseding cause of increased left knee 
disability was solely attributable for a work-related injury 
which occurred years after military service.  Surgery was 
performed to remedy this superimposed injury and only 
incidentally also involved surgery to alleviate the service-
connected chondromalacia patella.  The service-connected 
chondromalacia patella did not cause or precipitate the 
underlying injury and the surgery performed in October 1999 
was to repair the damages of the superimposed injury and not 
the veteran's service-connected chondromalacia patella.  In 
accordance with the regulation governing entitlement to 
temporary total ratings, the surgery involved in this case 
did not constitute "treatment of a service-connected 
disability."  38 C.F.R. § 4.30(a).  The Board has considered 
resolving reasonable doubt in the veteran's behalf but in 
this case the preponderance of the evidence is against the 
veteran's claim.  38 C.F.R. § 3.102.


ORDER

Entitlement to a temporary total rating for postoperative 
convalescence following left knee surgery on October 22, 
1999, is denied.  


____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



